 

EXHIBIT 10.1

July 14, 2010

George Scangos, Ph.D

1015 Whitwell Road

Hillsborough, CA 94010

 

Re: Resignation from Exelixis, Inc.

Dear George:

You have orally advised the Board of Directors (the “Board”) of Exelixis, Inc.
(the “Company”) that you have resigned from your position as President and Chief
Executive Officer of the Company, effective July 14, 2010 (the “Resignation
Date”). You and the Board have discussed certain agreements and confirmations
relating to your resignation. This letter agreement memorializes such agreements
and confirmations.

In consideration of the confirmations and agreements hereinafter set forth in
this letter agreement, you and the Company hereby agree as follows:

1.    Resignation. Effective as of the Resignation Date, you shall resign from
your position as President and Chief Executive Officer of the Company and from
each and every other position as an employee, officer or director of the
Company, its subsidiaries or affiliated companies; provided, however, that you
shall continue to serve as a member of the Board until the earlier of the
following: (a) expiration of your current term at the 2011 annual meeting of the
Company’s stockholders or to any other term to which you are elected, and
(b) date when your successor to the Board is duly elected and qualified, or
(c) your death, or resignation or removal from the Board.

2.    Equity Awards. As of the Resignation Date, all 981,302 unvested stock
options and all 101,050 restricted stock units held by you shall cease to vest
and be immediately cancelled. On and after the Resignation Date, you shall be
entitled to retain all 3,274,998 outstanding unexercised stock options issued to
you under the Company’s 2000 Equity Incentive Plan (the “2000 Plan”) that have
vested on or before 11:59 p.m., California time, July 13, 2010 (the “Vested
Options”) until the earlier of (a) the expiration of such Vested Options in
accordance with the terms of the 2000 Plan and the applicable Stock Option Award
Agreement, or (b) three months after the date you cease to provide “Continuous
Service” as defined in the 2000 Plan, after which time any outstanding Vested
Options that have not been exercised shall thereupon immediately be cancelled.

3.    Outstanding Compensation, Benefits, or Expenses Accrued on behalf of the
Company. In a single check, you will receive a lump sum payment of $110,120.41
which includes payment for all hours worked up to and including the Resignation
Date as well as payment for all 400 hours of accrued but unused vacation, less
all statutory withholding amounts (including 401(k) retirement plan
contributions), all in your position as President and



--------------------------------------------------------------------------------

Chief Executive Officer of the Company. Such lump sum payment will be deposited
to your account on file on July 14, 2010. You will continue to be covered under
the Company’s group medical, dental, vision and life insurance programs until
July 31, 2010, which expense shall be covered by the Company and you at the same
proportionate rates as are being paid on the Resignation Date. Thereafter, you
may continue to be covered under the Company’s group health insurance program,
at your expense, for a period of 18 months (or such longer period as may be
required by law) or until you become covered by any other group health plan,
whichever occurs first. This continued coverage will be subject to and in
accordance with the terms of the documents governing the program. Further, any
expenses that you have accrued in your position as President and Chief Executive
Officer of the Company up to and including the Resignation Date will be
reimbursed to you in accordance with the Company policy for reimbursement of
such expenses. Following the Resignation Date: (a) you will be entitled to
compensation in accordance with the Company’s director compensation policies for
so long as you serve as a non-employee director of the Company; and (b) the
Indemnity Agreement dated April 1, 2000 between the Company and you shall
continue in full force and effect in accordance with its terms and you shall
continue to be entitled to the benefits thereof.

4.    No Other Payments or Benefits. Except as otherwise expressly provided in
this letter agreement, you hereby acknowledge and agree that you are not
entitled to any payment, compensation or benefits (whether statutorily or
otherwise) from the Company in connection with this agreement and that, except
as expressly set forth herein, you are not entitled to any severance or similar
benefits under any agreement, plan, program, policy or arrangement, whether
formal or informal, written or unwritten, of the Company.

5.    Cooperation. You hereby agree that, following the Resignation Date, you
shall make yourself reasonably available to assist and cooperate with the
Company, its subsidiaries and affiliates, in connection with any matters
relating to the business or affairs of the Company, its subsidiaries and
affiliates, and any pending or future governmental or regulatory investigation,
civil or administrative proceeding, litigation or arbitration related to the
business of the Company, its subsidiaries and affiliates or to your services as
an officer, director or employee of the Company, its subsidiaries and
affiliates. You shall provide such assistance and cooperation at such time and
place and in such manner as may be reasonably requested in good faith from time
to time.

6.    Entire Agreement. This letter agreement represents the entire agreement of
the parties concerning the subject matter of this letter agreement and, except
as otherwise provided herein, shall supersede any and all previous contracts,
arrangements or understandings with respect to such subject matter between the
Company and you.

7.    Governing Law. The provisions of this letter agreement shall be construed
in accordance with, and governed by, the laws of the State of California,
without regard to principles of conflict of laws.

8.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

2



--------------------------------------------------------------------------------

 

9.    Acknowledgement. You have entered into this letter agreement having had
the benefit of independent legal advice.

Please acknowledge your agreement to the foregoing by signing in the place
provided below.

 

Very truly yours,

/s/ Pamela A. Simonton

Pamela A. Simonton, J.D. LLM

 

ACKNOWLEDGED AND AGREED: /s/ George Scangos George Scangos, Ph.D Date:   July
22, 2010

 

3